DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
2.	The disclosure is objected to because of the following informalities:
	Paragraph [0011], line 3, please correct “Terephthal ate”.
	Paragraph [0059], line 2, please correct “archive”.
	Paragraph [0065], line 7, it appears “135’C” is incorrect (the apostrophe).
	Paragraph [0065], line 9, please correct the tilda between “5 mm” and “6 mm”.
	Paragraph [0066], lines 4 and 6, it appears “135’C” (two occurrences) is incorrect (the apostrophe).
	Paragraph [0068], line 7, it appears “132’C” is incorrect (the apostrophe).
	Paragraph [0068], line 9, please correct the tilda between “5 mm” and “6 mm”.
	Paragraph [0069], line 6, please correct the tilda between “5 mm” and “6 mm”.
Appropriate correction is required.

Claim Objections
3.	Claim 17 is objected to because of the following informalities:
	Claim 17 is missing a period at the end of the claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication US 2013/0312207 (hereinafter Lim et al.) in view of U.S. Patent Application Publication US 2008/0073968 (hereinafter Shiina) and U.S. Patent Application Publication US 2003/0182750 (hereinafter Nishida et al.).
	As for claim 18, Lim et al. discloses in Figs. 2-8 a method of providing a cosmetic brush 600 (Fig. 6) for use in the application of cosmetics (e.g., paragraphs [0016], [0021], [0032] and [0034]), said method comprising the steps of: A) extruding a plurality of elongate brush bristles each having a triangular transverse cross section 506 (Fig. 6; paragraphs [0035], [0037] and [0041]; Lim et al. claim 2), and C) combining said plurality of said bristles to provide a brush head configured for the application of cosmetics (Fig. 6). Lim et al. discloses all of the recited subject matter as previously recited above with the exception that each of said elongate brush bristles defines three substantially parallel edges along a length of each of said bristles and crimping each of said plurality of elongate brush bristles to provide each of said plurality of elongate brush bristles with a wave. Shiina teaches in Figs 3 and 4, for example, a cosmetic applicator or brush 1 including elongate brush bristles 5 each having a triangular transverse .

Allowable Subject Matter
7.	Claims 1-17 are allowed.

Conclusion
8.	Applicant’s arguments with respect to claims 1-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments are deemed adequately addressed and explained by the above art rejection to claim 18 including the applied reference to Nishida et al. In any case, it should be noted that in response to applicant's argument that the Nakamura et al. reference fails to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., known (or new/newer) crimping technology, shape recoverability of the bristles, removal of external forces on the brush, larger/smaller crimps or crimp size, etc.) are not recited in the rejected claim(s). Further, the limitation in claim 18, In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Moreover, applicant’s specification and/or drawing figures fail to adequately teach or show exactly what would constitute a “wave” (or even as opposed to a “crimp”) other than paragraph [0060] which merely/broadly states “A “wave” can be provided in the fiber and is achieved with a conventional crimping technology”. Applicant is cautioned with the entry of any new matter. Given the aforementioned reasons, the above rejection to claim 18 is deemed proper.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The patent to Cansler et al. is pertinent to a cosmetic brush having bristles with a wave.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571)272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





								/RANDALL E CHIN/                                                                                                                    Primary Examiner, Art Unit 3723